Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Amendment filed February 11, 2022 is acknowledged.
-	No Claim(s) is/are amended
-	Claim(s) 1-15 is/are pending in the application.

This action is FINAL

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Examiner acknowledges Applicant’s amendment to the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, U.S. Patent Publication No. 20170032746 in view of Gercekci, U.S. Patent Publication No. 5563945.
Consider claim 1, Chen teaches a driving method of a display device, comprising the following steps: reading, by a counter control register, first verification information stored in a memory (see Chen paragraphs 0070-0092 specifically for example paragraph 0071 where timing controller reads device data of a target device from an external mounted storage device, wherein, the external mounted 

determining whether the first verification information read matches second verification information stored in the counter control register (see Chen paragraphs 0070-0092 specifically for example paragraph 0083 where timing controller detects that if a device calibration parameter of the target device read by the timing controller is matched with a device calibration parameter calculated by the timing controller); 

if yes, then reading, by the counter control register, code information stored in the memory (see Chen paragraphs 0070-0092 specifically for example paragraph 0084 where timing controller writes the device working code of the target device into a data register of the target device according to the device address which is looked up and corresponding to the device data of the target device); 

if not, then stopping reading, by the counter control register, code information stored in the memory (see Chen paragraphs 0070-0092 specifically for example paragraph 0083 where timing controller detects that if a device calibration parameter of the target device read by the timing controller is matched with a device calibration parameter calculated by the timing controller in real-time. If 205; if no, the device working code is ineffective, and returning to execute the step 201); 

wherein the first verification information is stored in 

Chen is silent regarding read only storage region of memory.  In a related field of endeavor, data storage, Gercekci teaches an alternative to ROM may include eraseable-programmable-ROM (EPROM) (see Gercekci column 3, lines 42-44).  One of ordinary skill in the art would have been motivated to have modified Chen to have utilized ROM instead of erasable programmable read-only memory in view of Gercekci’s teachings that these two types of memory are alternative memory devices and Chen’s explicit disclosure that the memory is not limited to EEPROM or FLASH.

Consider claim 2, Chen as modified by Gercekci teaches all the limitations of claim 1 and further teaches wherein the step of reading code information stored in a memory by the counter control register comprises the following steps: transmitting, by the counter control register, location information to a control a device address corresponding to the device data of the target device according to a preset mapping relationship between the device data and the device address.); 

locating, by the control region, to a storage region of the memory corresponding to the location information (see Chen paragraphs 0070-0092 specifically for example paragraphs 0081-0082 where timing controller can obtain the device address corresponding to the only one index of the device data of the target device through looking up for the index address list.  For example, the external mounted storage can store an index address list of a mapping relationship among an index of the device data corresponding to N devices, an index of N device addresses and device data and the device data. That is, the index address list includes a mapping relationship between the indexes of N device data and the N device addresses. The timing controller can obtain the device address corresponding to the only one index of the device data of the target device through looking up for the index address list); and 

transmitting, by the storage region located, the information therein to the counter control register (see Chen paragraphs 0070-0092 specifically for example paragraphs 0083-0084 where timing controller writes the device working code of the target device into a data register of the target device according to the device 

Consider claim 3, Chen as modified by Gercekci teaches all the limitations of claim 2 and further teaches wherein the storage region includes the read-only storage region or the erasable programmable storage region (see Chen paragraphs 0070-0092 specifically for example paragraph 0072 where external mounted storage device can be an EEPROM (Electrically Erasable Programmable Read-Only Memory), and also can be a FLASH. The present embodiment is not limited and Gercekci column 3, lines 42-44).

Consider claim 4, Chen as modified by Gercekci teaches all the limitations of claim 1 and further teaches wherein the counter control register reads information stored in the memory according to an Inter-Integrated Circuit protocol (see Chen paragraphs 0070-0092 specifically for example paragraph 0085 where timing controller writes the device working code of the target device into the data register of the target device through Inter Integrated Circuit (IIC)).

Consider claim 5, Chen as modified by Gercekci teaches all the limitations of claim 1 and further teaches further comprising, after the step of reading the code information stored in the memory by the counter control register, the following steps: verifying whether the code information is correct (see Chen paragraphs 

generating a corresponding prompt signal when the code information is incorrect (see Chen paragraphs 0070-0092 specifically for example paragraphs 0086-0092 where timing controller monitors if a working status of the target device is normal; if the working status of the target device monitored by the timing controller is abnormal, the timing controller executes the step of writing the device working code of the target device into a data register of the target device according to the device address which is looked up and corresponding to the device data of the target device); and 

rewriting the code information stored in the erasable programmable storage region according to the prompt signal (see Chen paragraphs 0070-0092 specifically for example paragraphs 0086-0092 where timing controller monitors if a working status of the target device is normal; if the working status of the target device monitored by the timing controller is abnormal, the timing controller executes the step of writing the device working code of the target device into a data register of the target device according to the device address which is looked up and corresponding to the device data of the target device).

Claim 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, U.S. Patent Publication No. 20170032746 and Gercekci, U.S. Patent Publication .

Consider claim 6, Chen as modified by Gercekci teaches a driving device for a display device (see Chen paragraphs 0070-0092 specifically for example paragraph 0070 where driving circuit communication of a TFT-LCD is disclosed), the driving device comprising: 

wherein the read-only storage region stores first verification information, and the erasable programmable storage region stores code information (see Chen paragraphs 0070-0092 specifically for example paragraph 0072 where external mounted storage device can be an EEPROM (Electrically Erasable Programmable Read-Only Memory), and also can be a FLASH. The present embodiment is not limited and Gercekci column 3, lines 42-44); 

a counter control register stored with second verification information that matches the first verification information (see Chen paragraphs 0070-0092 specifically for example paragraph 0083 where timing controller detects that if a device calibration parameter of the target device read by the timing controller is matched with a device calibration parameter calculated by the timing controller); 



a driving program of the display device 

wherein the driving program of the display device is executed by the micro control unit to implement the steps of the driving method of the display device according to claim 1 (see claim 1 rejection above).

Chen is silent regarding a memory including a read-only storage region and an erasable programmable storage region.  In a related field of endeavor, Bryant-Rich teaches memory may be a read-only memory, or a programmable memory such as a flash memory, or may include both a read-only portion and a programmable portion (see Bryant-Rich paragraph 0020 where memory may be a read-only memory, or a programmable memory (i.e., not a lead-only memory) such as a flash memory, or may include both a read-only portion and a programmable portion).  One of ordinary skill in the art would have been motivated to have further modified Chen with the teachings of Bryant-Rich to have both a read-only portion and a programmable portion so as to store data in memory using known techniques with predictable results.

Chen is silent regarding a micro control unit electrically connected to the memory and the counter control register.  In a related field of endeavor, Arima teaches a control unit including a timing control unit and microcomputer for determining abnormality so as to update register values when patterns do not match and facilitate appropriate image display based on processing instructions (see Arima figure 2, element 30, 95, 31 and paragraphs 0086-0096 specifically for example paragraph 0096 and figure 2).  One of ordinary skill in the art would have been motivated to have incorporated a control unit including a timing control unit and micro control unit (microprocessor) so as to facilitate execution of processing 

Consider claim 7, Chen as modified by Gercekci, Arima and Bryant-Rich teaches all the limitations of claim 6 and further teaches further comprising: a communication bus connecting the control region of the memory to the counter control register (see Chen paragraphs 0070-0092 specifically for example paragraph 0085 where timing controller writes the device working code of the target device into the data register of the target device through Inter Integrated Circuit (IIC) where it is implicit that a communication bus exists to facilitate writing through IIC).

Consider claim 8, Chen as modified by Gercekci, Arima and Bryant-Rich teaches all the limitations of claim 7 and further teaches wherein the communication bus is an Inter-Integrated Circuit bus (see Chen paragraphs 0070-0092 specifically for example paragraph 0085 where timing controller writes the device working code of the target device into the data register of the target device through Inter Integrated Circuit (IIC) where it is implicit that a communication bus exists to facilitate writing through IIC).

Consider claim 9, Chen as modified by Gercekci, Arima and Bryant-Rich teaches all the limitations of claim 6 and further teaches wherein the erasable programmable storage region includes an electrically erasable programmable 

Consider claim 10, Chen as modified by Gercekci, Arima and Bryant-Rich teaches all the limitations of claim 6 and further teaches wherein the micro control unit is disposed in the counter control register (see Arima figure 2, element 30, 95, 31 and paragraphs 0086-0096 specifically for example paragraph 0096 and figure 2).  

Consider claim 11, Chen as modified by Gercekci, Arima and Bryant-Rich teaches a display device, comprising: a display panel (see Chen paragraphs 0070-0092 specifically for example paragraph 0070 where driving circuit communication of a TFT-LCD is disclosed); 

a driving device, including: a memory including a read-only storage region and an erasable programmable storage region, wherein the read-only storage region stores first verification information, and the erasable programmable storage region stores code information (see Chen paragraphs 0070-0092 specifically for example paragraph 0072 where external mounted storage device can be an EEPROM (Electrically Erasable Programmable Read-Only Memory), and also 

a counter control register storing second verification information that matches the first verification information (see Chen paragraphs 0070-0092 specifically for example paragraph 0083 where timing controller detects that if a device calibration parameter of the target device read by the timing controller is matched with a device calibration parameter calculated by the timing controller); 

a micro control unit (see Arima figure 2, element 30, 95, 31 and paragraphs 0086-0096 specifically for example paragraph 0096 and figure 2) electrically connected to the memory and the counter control register (see Chen paragraphs 0070-0092, 0170 specifically for example paragraph 0082-0085, 0170 where timing controller detects that if a device calibration parameter of the target device read by the timing controller is matched with a device calibration parameter calculated by the timing controller and timing controller writes the device working code which is read into a data register and a computer program to instruct relevant hardware to finish. The above program can store in a computer readable storage media. When the program is executing, the flowchart of the embodiments of the above method can be included. Wherein, the above storage media can be disk, CD-ROM Read-Only Memory (ROM) or Random Access Memory (RAM), etc); and 



wherein the driving program of the display device is executed by the micro control unit to implement the steps of the driving method of the display device according to claim 1 (see claim 1 rejection above).

Consider claim 12, Chen as modified by Gercekci, Arima and Bryant-Rich teaches all the limitations of claim 11 and further teaches further comprising: a communication bus connecting the control region of the memory to the counter control register (see Chen paragraphs 0070-0092 specifically for example paragraph 0085 where timing controller writes the device working code of the target device into the data register of the target device through Inter Integrated Circuit (IIC) where it is implicit that a communication bus exists to facilitate writing through IIC).

Consider claim 13, Chen as modified by Gercekci, Arima and Bryant-Rich teaches all the limitations of claim 12 and further teaches wherein the 

Consider claim 14, Chen as modified by Gercekci, Arima and Bryant-Rich teaches all the limitations of claim 11 and further teaches wherein the erasable programmable storage region includes an electrically erasable programmable storage region see Chen paragraphs 0070-0092 specifically for example paragraph 0072 where external mounted storage device can be an EEPROM (Electrically Erasable Programmable Read-Only Memory), and also can be a FLASH. The present embodiment is not limited and Gercekci column 3, lines 42-44).

Consider claim 15, Chen as modified by Gercekci, Arima and Bryant-Rich teaches all the limitations of claim 11 and further teaches wherein the micro control unit is disposed in the counter control register (see Arima figure 2, element 30, 95, 31 and paragraphs 0086-0096 specifically for example paragraph 0096 and figure 2).
Response to Arguments
Applicant's arguments filed February 11, 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s assertion that the cited prior arts fail to fairly teach or suggest “if not, then stopping reading, by the counter control register, code information stored in the memory”, Examiner respectfully disagrees.  Specifically, Chen teaches that if the device working code is ineffective returning to execute step 201 (see Chen paragraphs 0070-0092 specifically for example paragraph 0083 where timing controller detects that if a device calibration parameter of the target device read by the timing controller is matched with a device calibration parameter calculated by the timing controller in real-time. If yes, the device working code is effective, and continuing to execute a step 205; if no, the device working code is ineffective, and returning to execute the step 201).  Therefore, as best understood by Examiner, the prior art stops reading and returns to execute step 201.  
Applicant’s claim language is open-ended and does not preclude additional unrecited steps; nor does Applicant’s claim language specifically require the argued features described in paragraph 0038 of Applicant’s description.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., as described in paragraph 0038 of the description) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Oh, U.S. Patent Publication No. 20070164970 (timing controller), Yaoi et al, U.S. Patent Publication No. 20050001243 (semiconductor storage device), Zhao, U.S. Patent Publication No. 20200065088 (drive device).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625